DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.
	This Office Action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter.  Claim 9 recites a “computer-readable storage medium”, which applicant’s originally filed specification in paragraph 0051, 0054 states that “… or other volatile or non-volatile storage medium for storing program code.”  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Thus, under BRI, this allows claim 9 to encompass signals per se, which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests amending claim 9 to recite “A non-transitory computer-readable storage medium …”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

italicized and generic placeholder and linking phrase in bold for claim 5:

5.  A system for stress test of baseboard management controllers, comprising: 
an acquisition module configured to acquire serial numbers of servers under test, and physical addresses of baseboard management controllers of the servers under test;
a storage module configured to store the serial numbers and the physical addresses; and 
a test module configured to determine the baseboard management controllers according to the serial numbers and the physical addresses, and perform stress tests on the baseboard management controllers of the servers under test based on multi threads in one-to-one correspondence.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chenxiao et al. (Chinese Publication No. CN109254783A), hereinafter Chen.
Regarding claim 1, Chen teaches:
a method for stress test of baseboard management controllers (Chen, pg. 6, paragraphs 11-13, BMC is tested under stress by configuring and sending/receiving files, determining if timeout has occurred, then failure), comprising: 
acquiring serial numbers of servers under test (Chen, pg. 5, paragraph 4, “Step 2:  sending the IPMI order for obtaining … SN of destination server is obtained”), and 
physical addresses of baseboard management controllers of the servers under test (Chen, pg. 5, paragraph 3, “Step 1:  starting DHCP service, automatically configures IP address for the target BMC of destination server”); 
storing the serial numbers and the physical addresses (Chen, pg. 5, paragraphs 9-10); and 
determining the baseboard management controllers according to the serial numbers and the physical addresses (Chen, pg. 5, paragraphs 11-12, “Specifically, transmittable identification information obtain target BMC of the order to after initializing”), and 
performing stress tests on the baseboard management controllers of the servers under test based on multi threads in one-to-one correspondence (Chen, pg. 6, paragraph 1 teaches “S104, detect destination server performance objective guide file, using server stress test on the baseboard management controller. Pg. 6, paragraph 10 teaches executing instruction in files in mesh network with the multiple files transferred using TFTP (i.e. testing using multi threads). 


Regarding dependent claim 2, Chen teaches wherein the step of acquiring the serial numbers of the servers under test, and the physical addresses of the baseboard management controllers of the servers under test, comprises any one of steps:
acquiring the serial numbers and the physical addresses of the baseboard management controllers by a packet broadcast manner through a dynamic host configuration protocol (Chen, pg. 5, paragraph 7); and 
receiving the serial numbers and the physical addresses of the baseboard management controllers transmitted from the servers under test, through a transmission control protocol (Because this element is a conditional element, “comprises any one of steps”, the Examiner is not required to reject this element because the Examiner has rejected the previous element above, see rejection of element above. See MPEP 2111.04(II)). 


 wherein the step of storing the serial numbers and the physical addresses comprises: 
installing preset software based on the serial numbers and the physical addresses of the baseboard management controllers (Chen, pg. 5, paragraph 7, “Specifically, i.e. IPmitool-I Ianplus-H ipaddr-U … fru list order can be transmitted to target BMC obtains …SN of destination server.” Also, paragraph 7 last two sentences teach software to reconfigure address and serial number.).

Regarding dependent claim 4, Chen teaches wherein the stress test comprises at least one of steps: 
performing a power-on/off stress test on the baseboard management controllers (Because this element is a conditional element, “one of steps”, the Examiner is not required to reject this element because the Examiner has rejected the element below, see rejection of element below. See MPEP 2111.04(II)); and 
performing a basic information access stress test on the baseboard management controllers (Chen, pg. 6, paragraphs 11-12). 

Claims 5-8, the system that implements the method of claims 1-4, respectively, are rejected on the same grounds as claims 1-4, respectively.

Regarding dependent claim 9, Chen teaches a computer-readable storage medium, storing a computer program which is executable for a processor to perform the method according to one of claims 1 to 4 (Chen, pg. 10, paragraphs 3-5).



Regarding dependent claim 10, Chen teaches a device for stress test of baseboard management controllers, comprising: 
a storage medium configured to store a computer program (Chen, pg. 10, paragraph 3); and
a processor connected to the storage medium, and configured to execute the computer program, to perform the method according to one of claims 1 to 4 (Chen, pg. 10, paragraph 4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hsu et al. (U.S. Publ. No. 2013/0073904 A1) teaches a baseboard management controller (BMC) server connects to an electronic device. The electronic device includes a BMC. The BMC server stores test instructions of test items of the BMC. If a user selects test items of the BMC, the BMC 
Hayashida (U.S. Publ. No. 2019/0073285 A1) teaches acquisition of serial number for I/O devices in a server containing BMC that uses the serial numbers to identify errors and failures.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.C./Examiner, Art Unit 2114                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114